         Case 1:20-cv-01113-KHP Document 23 Filed 02/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                        2/16/2021
 Joan Sterrett,

                                Plaintiff,                          ORDER

                    -against-                                 1:20-cv-01113 (KHP)

 Shest Hacking Corp., et al,

                                Defendants.

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

       WHEREAS on December 7, 2020 (ECF No. 22), the Court ordered that this action would

be dismissed unless one or more parties filed a letter by February 5, 2021 requesting that the

case not be dismissed; and

       WHEREAS no party has filed a letter requesting that this case not be dismissed;

       IT IS HEREBY ORDERED that this case is dismissed. The Clerk of the Court is

respectfully directed to terminate all open motions and to close the case.




SO ORDERED.

Dated: New York, New York
       February 16, 2021


                                              ________________________________
                                              KATHARINE H. PARKER
                                              United States Magistrate Judge
